DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of the term ‘TAQMAN’ (see paragraphs 16 and 116), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical formula without significantly more.  The claims are directed to a process.  The claims recite isolating a single stranded RNA molecule from a mammal origin wherein the molecule comprising a nucleotide sequence comprising 20 or more bases and has a pattern of CpG dinucleotides as defined by a strength of statistical bias greater than or equal to zero (equations 1 and 2).  The specification does not define the term ‘isolating the RNA molecule’ as the term is usually used in the prior art (isolating an RNA molecule from a cell or a sample).  The broadest reasonable interpretation in light of the specification of the isolating step from a mammalian origin is using the equations to make a database from a library of nucleotide sequences.  The equations in claim 1 represent mathematical formulas and are considered as reciting an abstract idea.  See MPEP 2164.04(a)(2).  This judicial exception is not integrated into a practical application because there are no active method steps that add significantly more to the mathematical equation.  
Furthermore, the claims recite a mental process because they contain limitations that can practically be performed in the human mind.  See also MPEP 2164.04(a)(2)III.A.  The claims recite the step of collecting data which is an act of evaluating information that can be practically performed in the human mind.  Thus, this step is an abstract idea in the ‘mental process’ grouping.
The claimed invention is directed to a method of collecting a dataset (RNA sequences) meeting the criteria of the equations (1) or (2) recited in claim 1.  As stated above, the claimed invention is directed to a process and not a composition of matter.  The general rule is that the claims are not subject to the markedly different analysis for nature-based products used in the process.  However, in limited situations where a process claim reciting a nature-based product is drafted in such a way that there is no difference in substance from a product claim, the claim is subject to the markedly different analysis for the recited nature-based product.  These types of claims are drafted in a way that focuses on the product rather than the process steps.  See MPEP 2106.04(c)I.C.  For example, dependent claim 3 limits the RNA molecule to having homology to SEQ ID NO: 154 or immune-stimulating fragment thereof.  SEQ ID NO: 154 is found in nature (See Ting et al. WO 2012048113, cited on an IDS) and RNA sequences that are homologous to the sequence would be considered to read on a product of nature.  Under the broadest reasonable interpretation, the claims focus on a RNA with a CpG sequence, which is a nature-based product.  Even though the claimed invention is directed to a process for the reasons set forth above, the claim is rejected under 101.  
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation is directed to a functional limitation of the RNA.  The claim recites an inherent property of the single stranded RNA molecule with regard to immunostimulation.  The functional limitation does not add any additional elements that integrate the judicial exception into a practical application. 
With respect to the limitation ‘a pharmaceutically acceptable carrier suitable for injection’ in claim 1 and carriers recited in dependent claim 4, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite a pharmaceutical acceptable carrier were well understood, routine and conventional activity previously known in the industry, specified at a high level of generality.  With respect to pharmaceutically acceptable carrier, the term is an open-ended, non-limiting definition (see paragraph 49 in the specification).  The claims appear to add insignificant extra-solution activity to the judicial exception as discussed in MPEP 2160.05(g).  In addition, the recitation of the carrier is not an affirmative limitation because they are merely including how the claimed invention might be used.
The antigen-encoding RNA molecule in claim 6 and cancer vaccine in claim 8 read on products added to the dataset collected in claim 1.  The dependent claims add insignificant extra-solution activity to the judicial exception or generally link the use of a judicial exception to a particular technological environment or field of use.  See pages 14-15.  In view of pages 14-15, the dependent claims do not amount to significantly more than the judicial exception because the claims recite additional elements that are well-understood, routine, conventional activities previously known in the industry recited at a high level of generality.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “isolating” in claim 1 is used by the claim is contrary to its ordinary meaning.  The claim does not disclose the source for the RNA.  Reviewing the specification, the specification discloses that the RNA molecule is identified from a genomic on-line database (Gencode).  The accepted meaning is “isolating a nucleic acid from a cell or a sample.”  The term is indefinite because the specification does not clearly redefine the term (see paragraph 33).  It appears that the term is directed to making a RNA dataset and not isolating RNA from a cell or a sample.  Claims 3-6 and 8 are also rejected because they depend on claim 1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635